Sed per curiam.

The testimony is inadmissible, and cannot effect the defendant. He who trusts an agent shall suffer by his neglect, and not a third person who places no confidence in him. 3 Atky. 655.
Plaintiff nonsuit.
*227This cause was tried before at Nisi Prius, November 3d, 1785, on an ejectment brought by the lessee of John M’Clure v. David Sherer. The judges then gave the same determination as to the testimony, but the jury found for the defendant, against the opinion of the court. A new trial was awarded in September term, 1786, and when the action came down to trial on 3d November, 1786, and the jury was sworn, the defendant refused to confess lease entry and ouster.